Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00262-CR

                                  Joe Anthony PEREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-03-0189-CRA
                     Honorable Philip A. Kazen, Jr., Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 15, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice